        Case 1:12-cr-00234-LHR-SKO Document 422 Filed 03/29/21 Page 1 of 1


 1 VIRNA L. SANTOS, SBN 150017
   Santos Law Group
 2 1225 E. Divisadero Street
   Fresno, California 93721
 3 Telephone: (559) 500-3900
 4 Facsimile: (559) 500-3902
   E-Mail: vsantos@santoslg.com
 5
   Attorney for Defendant Saul Morales
 6
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                   EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
10
11     UNITED STATES OF AMERICA,                         Case No. 1:12-CR-00234-LHR-SKO
12
                                   Plaintiff,             ORDER RE:
13                                                        DEFENDANT SAUL MORALES’
                           v.                             REQUEST FOR LEAVE TO FILE
14                                                        DOCUMENTS UNDER SEAL
15 SAUL MORALES,
16                                Defendant.
17
18          This matter is before the Court on the request of defendant Saul Morales to file under seal:
19
            1. Defendant Saul Morales’ Medical Records from the Bureau of Prisons (Exhibit 2a).
20
            Based on the sensitive medical issues contained in the confidential medical information
21
     contained in this exhibit, it is appropriate that it be filed under seal. Accordingly, the defendant's
22
     sealing request is GRANTED. Defendant's motion and exhibits shall be filed under seal.
23
24                  SIGNED on March 29, 2021, at Houston, Texas.
25
26                                                 _______________________________________
                                                                Lee H. Rosenthal
27                                                       Chief United States District Judge
28

     NOTICE AND APPLICATION TO SEAL EXPERT’S DECLARATION;
     [Proposed] ORDER FILED SEPARATELY
